UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF MISSISSIPPI
OXFORD DIVISION

RICHARD THOMAS PLAINTIFF
v. Civil No. 3:18-cv-00062-GHD-RP
LEE COHEN, et al. DEFENDANTS

 

MEMORANDUM OPINION

 

Plaintiff Richard Thomas sues several individuals at the University of Mississippi, al-
leging, among other things, that they violated his due process rights when they terminated
his employment. Those defendants, Noel Wilkins, Lee Cohen, Rebecca Bressler, Rick R.
Gregory, Kirsten Dellinger, and Honey Ussery, have moved to dismiss [53] the complaint
for failing to state a claim for relief. Thomas has responded. For the reasons set forth below

the Court grants the motion in part and denies the motion in part.

Background
I. Factual Background

According to the complaint,! Thomas began working as a part-time faculty member at
the University in 2006. Compl. [1] at 3, 10. In the spring semester of 2017, Thomas was
teaching four-night classes at the University’s DeSoto campus. /d. § 11. A student in one
of his classes began staying after class to speak to Thomas and eventually sent Thomas
several unsolicited emails. Jd. at 4, {] 12-15. Thomas and the student exchanged several
_ emails, and Thomas requested that the student not speak to University officials about him.
Id. ¥§ 16-17.

Thomas’s girlfriend viewed Thomas’s emails and made several harassing calls to the

student. Jd. at 5-6, | 25-27. Following these calls, Thomas both called and emailed the

 

' On a 12(b)(6) motion to dismiss, the Court must assume that all well-pleaded facts in the com-
plaint are true. Randall D. Wolcott, M.D., P.A. v. Sebelius, 635 F.3d 757, 763 (5th Cir. 2011)
student again, stating that they should no longer exchange emails and that they should es-
tablish a boundary for their relationship. /d. at 6-7, J] 29-33.

The student later learned that Thomas’s girlfriend was a police officer at Northwest
Community College and filed an incident report with the police department. /d. at 7-8,
{1 35-36. The NWCC police informed Rick Gregory, the executive director of the Univer-
sity’s DeSoto Campus, of the incident. /d.at 8, | 37. Several days later, while the student
and a classmate were walking toward their car in the parking lot after class, Thomas drove
by them, in a manner they asserted made them uncomfortable. /d. at 9-10, ff 45, 48. The
student then filed another incident report against Thomas. After making this report, Greg-
ory interviewed the student with two other University employees present. The University
initiated a Title IX investigation.

Honey Ussery, the University’s Title [IX Coordinator, performed this investigation.
Ussery interviewed Thomas, the student, the classmate, Thomas’s girlfriend, and Defend-
ant Rick Gregory, the executive director of the DeSoto campus. Ussery Report [53-3] at 2-
52 Additionally, she reviewed the emails sent between Thomas and the student, as well as
security video of the parking lot incident. See Ussery Report Ex. 1, 3 & 6. Ussery ques-
tioned Thomas both about the emails and the parking lot incident. /d. at 4-5. After the
investigation, Ussery issued a report stating that Thomas’s explanations did not comport
with other evidence she found through the investigation, namely the emails she reviewed
and a video of the parking lot incident. /d. at 6. She found that his actions had violated Title
IX, and her report made several recommendations, including that he be removed from
teaching classes in which the student was enrolled, and that his contract not be renewed at
the end of the semester. /@. The report also informed Thomas that the findings of the report
constituted grounds for termination and warned that the University might consider dismiss-

ing him as a result of the report. /d.

 

? In considering a 12(b)(6) motion, a court may rely on documents incorporated into the.complaint
by reference. Dorsey v. Portfolio Equities, Inc., 540 F.3d 333, 338 (5th Cir. 2008)

-2-
After receiving the report, Thomas participated in a phone call with Defendant Lee
Cohen, the Dean of the College of Liberal Arts, and Kirsten Dellinger, the Chair of the
Sociology and Anthropology Department within the College of Liberal Arts. Compl. At
11, 57. Thomas alleges that during this call he was informed that his employment with
the University was being terminated. Thomas asserts that he did not have an opportunity

to object to Ussery’s findings during this hearing. Jd. at 11-12.

Il. Procedural Background

Thomas filed his first complaint in this suit against the University of Mississippi and
the Board of Trustees of the Institutes of Higher Learning. Thomas amended his complaint
to include Cohen, Dellinger, Ussery, Gregory, as well as Noel Wilkins, the Executive Vice
Chancellor of the University, and Rebecca Bressler, the Director of Equal Opportunity and
Regulatory Compliance. Thomas sued these persons in both their individual and official
capacities.

The Court dismissed the University and the Board of Trustees as being immune from
suit under the Eleventh Amendment. Thomas v. Univ. of Mississippi, No. 3:18-CV-00062-
GHD-RP, 2018 WL 6613807, at *2—3 (N.D. Miss. Dec. 17, 2018). The Court also rejected
the official capacity claims against the individual defendants under the Eleventh Amend-
ment because Thomas had not pleaded appropriate injunctive relief against them to avail
himself of the Ex Parte Young exception to Eleventh Amendment immunity. /d. at *3-4.

As to the claims against Defendants in their individual capacities, the Court found that
Thomas’s complaint constituted a shotgun pleading in that it was unclear which claims he
asserted against which Defendants, and asserting all claims against all Defendants did not
seem warranted by the facts of the complaint. Jd. at *5. Thus, the Court ordered Thomas to
file a second amended complaint specifically identifying which causes of action he asserted

against which Defendants, and the facts supporting those causes. /d. at *6.
In his current complaint, Thomas again makes the nonspecific allegations that all the
Defendants violated his procedural due process rights in both his continued employment
and his reputation. To the extent he has identified specific claims against specific individ-
uals, he claims that Cohen and Dellinger deprived him of a protected property interest
without due process by terminating him without providing him a hearing and an oppor-
tunity to respond to the charges against him. He claims that Gregory violated his constitu-
tionally protected liberty interest in his reputation by allowing two individuals to sit in on
an interview he conducted with the student after she made the police report. Against
Ussery, he alleges that she deprived him of a protected property and liberty interests by
compiling a biased and inaccurate report. He also accuses Ussery of tortiously interfering
with his employment contract with the University. He claims that Wilkins violated his con-
Stitutional rights for failing to uphold policies that would have prevented Thomas from
being fired without a hearing, and he claims Bressler violated his rights by failing to su-
pervise Ussery. It is unclear what specific constitutional rights Thomas claims Wilkins and
Bressler violated. Additionally, Thomas alleges that all Defendants breached his contract
with the University and that all Defendants violated his substantive due process rights.
Thomas sues for money damages, and an injunction directing Defendants to reinstate him
as an employee.

The Defendants have moved to dismiss, arguing that Thomas has failed to state a claim

for relief and that they are entitled to qualified immunity.

12(b)(6) Motion to Dismiss Standard
When deciding a Rule 12(b)(6) motion to dismiss, the Court is limited to the allega-

tions set forth in the complaint and any documents attached to the complaint. Walker v.
Webco Indus., Inc., 562 F. App’x 215, 216-17 (5th Cir. 2014) (citing Kennedy v. Chase
Manhattan Bank USA, NA, 369 F.3d 833, 839 (Sth Cir. 2004)). “[A plaintiff's] complaint

therefore ‘must contain sufficient factual matter, accepted as true, to state a claim to relief
that is plausible on its face.’” Phillips v. City of Dallas, Tex., 781 F.3d 772, 775-76 (Sth
Cir. 2015) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d
868 (2009)).

A claim is facially plausible when the pleaded factual content “allows the court to
draw the reasonable inference that the defendant is liable for the misconduct alleged.” Jq-
bal, 556 U.S. at 678, 129 S. Ct. 1937 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556,
127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007)). “[P]laintiffs must allege facts that support the
elements of the cause of action in order to make out a valid claim.” Webb v. Morella, 522
F, App’x 238, 241 (Sth Cir. 2013) (quoting City of Clinton, Ark. v. Pilgrim’s Pride Corp.,
632 F.3d 148, 152-53 (Sth Cir. 2010) (internal quotation marks omitted)). “[C]onclusory
allegations or legal conclusions masquerading as factual conclusions will not suffice to
prevent a motion to dismiss.” Jd. (quoting Fernandez—Monites y. Allied Pilots Ass'n, 987
F.2d 278, 284 (Sth Cir. 1993) (internal quotation marks omitted)). “Dismissal is appropriate
when the plaintiff has not alleged ‘enough facts to state a claim to relief that is plausible
on its face’ and has failed to ‘raise a right to relief above the speculative level.’ “ Emes-
owum v. Hous. Police Dep’t, 561 F. App’x 372, 372 (Sth Cir. 2014) (quoting Twombly,
550 U.S. at 555, 570, 127 S. Ct. 1955).

Analysis
I. Injunctive Relief for Reinstatement
In his first amended complaint, Thomas sought an injunction against the individual
Defendants ordering them to “reinstate” him to his position. The Court dismissed that claim
because under state law only the Board of Trustees of the Institute of Higher Learning and
the Chancellor of the University could rehire Thomas. See Miss. Code Ann. § 37-10-15
(giving IHL authority to contract with faculty); IHL Board of Trustees Policies and Bylaws

§ 401.0102, http://www.mississippi.edu/board/downloads/polic iesandbylaws.pdf (giving
IHL Commissioner and executive officer of university power to “make all appointments
and promotions of faculty and staff).

Thomas now reasserts that relief. He argues that what he seeks—reinstatement—is
distinct from rehiring. That is, however, a distinction without a difference. To “reinstate”
someone who has previously been terminated, they must be hired again. As state law makes
clear, no defendant here can hire Thomas. Accordingly, his claim for injunctive relief for

reinstatement is dismissed.

Il. Procedural Due Process
A. Liberty Interest

Thomas generally asserts that all Defendants deprived him of his protected liberty in-
terest in his reputation without due process. More specifically, Thomas contends that Greg-
ory violated his due process rights when he interviewed the student after she filed her police
report and allowed two other individuals to sit in on the interview. Thomas also asserts a
liberty interest claim against Ussery based upon her report.

“To establish a liberty interest, an employee must demonstrate that his governmental
employer has brought false charges against him that ‘might seriously damage his standing
and associations in his community,’ or that impose a ‘stigma or other disability’ that fore-
closes ‘freedom to take advantage of other employment opportunities.’
Wilkerson v. Univ. of N. Texas, 223 F. Supp. 3d 592, 605 (E.D. Tex. 2016) (citing Bd. of
Regents of State Colleges v. Roth, 408 U.S. 564, 573, 92 S. Ct. 2701, 2707, 33 L. Ed. 2d
548 (1972)). To establish a constitutiorial violation of his protected liberty interest Thomas
must plead facts that would show that: (1) he was terminated; (2) that stigmatizing charges
were made against him in connection with the termination; (3) that the charges were false;
(4) that he was not provided notice or an opportunity to be heard prior to his discharge; (5)

that the charges were made public; (6) that he requested a hearing to clear his name; and
(7) that the employer refused his request for a hearing. Hughes v. City of Garland, 204 F.3d
223, 226 (Sth Cir. 2000)

Defendants assert that Thomas has failed to state a claim because he has alleged no
facts relating to the sixth and seventh elements—that he requested a name-clearing hearing
and that any of the Defendants refused his request. Although Thomas’s prior complaints
contained allegations to an appeal process he undertook after his termination, his current
complaint contains no facts about actions that occurred after he was fired beyond asserting
that the charges within the Title IX report were “stigmatizing to his standing and reputation
as a professor in the local academic community as well as his reputation nationally in his
chosen field”. Compl. 4 88.

However, “[n]either damage to reputation alone nor the stigma resulting from the dis-
charge itself trigger the protections of due process. Rather, a liberty interest is infringed,
and the right to notice and an opportunity to clear one’s name arises, only when the em-
ployee is ‘discharged in a manner that creates a false and defamatory impression about him
and thus stigmatizes him and forecloses him from other employment opportunities.”
Bledsoe y. City of Horn Lake, Miss., 449 F.3d 650, 653 (5th Cir. 2006) (citing White v.
Thomas, 660 F.2d 680, 684 (5th Cir.1981)). Thomas’s complaint fails to plead enough in-
jury to his reputation for his claim to succeed. |

Moreover, Thomas fails to plead that Defendants deprived him of that interest by deny-
ing him a name-clearing hearing. Thomas cannot rely on his previous complaints, because
amended complaints supersede prior complaints and render them of no legal effect, “unless
the amended complaint specifically refers to and adopts or incorporates by reference the
earlier pleading[s].” King v. Dogan, 31 F.3d 344, 346 (Sth Cir. 1994). Thomas’s second
amended complaint does not specifically refer to or adopt prior complaints. It, therefore,
fails to state a claim that Defendants deprived Thomas of his liberty interest.

The Court will not allow Thomas to amend his complaint to re-allege his post-termi-

nation actions. “Although leave to amend under Rule 15(a) is to be freely given, that

-7-
generous standard is tempered by the necessary power of a district court to manage a case.”
Schiller v. Physicians Res. Grp. Inc., 342 F.3d 563, 566 (Sth Cir. 2003). Thomas has now
had three opportunities to allege facts necessary to support his claims. In the latest iteration,
he has chosen to omit previously-pleaded facts that would have bolstered his position.? “At
some point, a court must decide that a plaintiff has had fair opportunity to make his case;
if, after that time, a cause of action has not been established, the court should finally dismiss
the suit.” Jacquez v. Procunier, 801 F.2d 789, 792 (Sth Cir. 1986). Accordingly, Thomas’s

liberty interest claim is dismissed.

B. Property Interest

Thomas asserts that Wilkins, Bressler, Cohen, Dellinger, and Ussery, deprived him of
his property interest in his employment by terminating him without first providing him fair
notice and an opportunity for a hearing.

Concerning Wilkins and Bressler, the Court finds that Thomas has failed to state a
property deprivation claim against them. Thomas alleges no facts suggesting that either of
Wilkins or Bressler was involved in the decision to terminate him. Instead, Thomas prem-
ises liability on the fact that Wilkins and Bressler’s subordinates violated his constitutional
rights, and that they did not prevent it.

However, it is axiomatic that there is no vicarious liability under § 1983. See City of
Canton v. Harris, 489 U.S. 378, 385, 109 S.Ct. 1197, 103 L.Ed.2d 412 (1989), Monell v.
Dep’t of Soc. Servs., 436 U.S. 658, 691, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978). To establish
a claim for relief, Thomas must allege facts that would show Wilkins and Bressler’s con-
duct violated his rights. Here, Thomas’s complaint fails to allege anything about Wilkins
or Bressler’s conduct beyond the fact that they failed to act. If Thomas claims that this

constitutes a failure to train or supervise (which Thomas does not state), failure to train

 

3 That is not to say that if Thomas included the post-termination allegations in this complaint, he
would have sufficiently stated a claim. It would, however, have been better than to allege no facts
at all.
claims must be established by conduct that is more than inept, erroneous, ineffective, or
negligent. Estate of Davis ex rel. McCully v. City of N. Richland Hills, 406 F.3d 375, 381
(5th Cir. 2005). Here, concerning Wilkins and Bressler, Thomas pleads no acts at all. Any
property based due process claim against them must be dismissed.

Defendants first argue that Thomas lacked any identified property interest because he
had no employment contract with the University at the time he was terminated.

“The Fourteenth Amendment, standing alone, does not create a protectable interest in
continued public employment.” See Dearman vy. Stone Cty. Sch. Dist., 832 F.3d 577, 583
(5th Cir. 2016) (citing Roth, 408 U.S. at 577, 92 S. Ct. 2701). “A government employee
may, however, possess an interest in continued employment by operation of an employment
contract or state law.” Jd.; see Bishop v. Wood, 426 U.S. 341, 344, 96 S. Ct. 2074, 48 L. Ed.
2d 684 (1976) (“the sufficiency of the claim of entitlement must be decided by reference to
state law”). “Where such an interest in continued employment exists, a public employer may
not deprive an employee of continued employment without first providing due process of
law.” Dearman, 832 F.3d at 583.

“Under Mississippi law, an employee is considered an at-will employee unless an ex-
press or implied contract, state law, or local ordinance indicates otherwise.” Johnson v.
City of Shelby, Miss., 642 F. App’x 380, 383 (Sth Cir. 2015) (citing Levens v. Campbell,
733 So. 2d 753, 763 (Miss. 1999)). At-will employees have no property interest in contin-
ued employment. Levens, 733 So. 2d at 763.

Defendants assert that at the time of his termination, Thomas had no employment con-
tract with the University. He was, they argue, an at-will employee with no property interest
in continued employment with the University. Thomas, however, alleges in his complaint
that an employment contract existed between himself and the University at the time he was
terminated. He further claims that it was the practice of the University to offer renewed
contracts over email and that he accepted that offer. “The existence of a contract and its

terms are questions of fact to be resolved by the fact-finder, whether a jury or a judge ina

-9-
bench-trial.” Gandy v. Estate of Ford, 17 So.3d 189, 192-93 (Miss. Ct. App. 2009). As
long as the factual allegations of the complaint are plausible, the Court must accept them
as true for the purposes of this motion. Here Thomas’s claim to have an in-force contract
for the spring 2017 semester is plausible. He was, after all, teaching four classes during
that semester and had been under contract for previous semesters. Accordingly, the Court
finds that Thomas has adequately pleaded a constitutionally protected property interest in
his employment contract.

Moreover, “Mississippi courts have held that employee manuals become part of the.
employment contract, creating contract rights to which employers may be held, such as
[the] right to the procedures outlined in the handbooks.” Whiting v. Univ. of S. Miss., 451
F.3d 339, 345 (Sth Cir. 2006). And where “a property right to procedural protections ex-
isted under state law, those procedural guarantees constituted a property interest protected
under due process.” /d. Thomas alleges that the University’s policies provide a non-tenured
faculty member fired for-cause the same procedures afforded to terminated tenured faculty
members. Thomas says that at a minimum those procedures grant the employee a right to
a pre-termination hearing. Thus, at this stage, Thomas has sufficiently pleaded he possessed
a protected interest in the remainder of his in-force contract and in receiving a hearing
under the University’s policies.

Defendants next assert that Thomas received more process than he was due. The nature
of what process is owed can vary, but “[u]nder well-established federal law, the constitu-
tional minimums for due process require that the final decision maker must hear and con-
sider the employee’s story before deciding whether to discharge the employee.” Coggin v.
Longview Indep. Sch. Dist., 337 F.3d 459, 465 (Sth Cir. 2003). Thomas alleges that Cohen
and Dellinger telephoned Thomas and informed him that he was terminated. It may even-
tually be shown that this telephone call, and the way it took place, was, in fact, constitu-
tionally adequate. However, as pleaded in the complaint, Thomas has stated that he was

not given a pre-termination hearing.

-10-
Defendants assert that Thomas cannot maintain a procedural due process claim be-
cause Thomas failed to avail himself of the University’s post-termination procedures. That
is incorrect. “[A]n individual cannot claim to have been unconstitutionally denied pre-dep-
tivation process if he purposely chose not to utilize constitutionally adequate pre-depriva-
tion procedures that were readily available to him.” Greene v. Greenwood Publ. Sch. Dist.,
890 F.3d 240, 243 (Sth Cir. 2018) (emphasis added). The “failure to pursue ‘postdepriva-
tion remedies does not affect his entitlement to predeprivation process.’” /d. (emphasis
added) (citing Chiles v. Morgan 53, F.3d 1281, 1995 WL 295931 at *1-2 (Sth Cir. 1995)).
Thomas’s failure to plead that he utilized a post-termination appeals process does not doom
his claim that Cohen and Dellinger deprived him a right to hearing before his termination.
Accordingly, concerning Cohen and Dellinger, the Court finds that Thomas has adequately
stated that they violated his procedural due process rights.

As to Ussery, however, the Court finds Thomas has pleaded no procedural due process
claim against her. Thomas’s claims center around her investigation and report. Concerning
Thomas’s right in continued employment under the contract, Ussery did not decide to fire
Thomas. Thus, she did not deprive him of his interest in his contract by ending it without
a hearing. Without some indication that she possessed authority to force the decision mak-
ers to provide Thomas with a hearing or that she made the ultimate decision to terminate
Thomas (and therefore could delay that decision until she gave Thomas a hearing) she
cannot be liable when other individuals did not provide Thomas the procedure he may have
been due. And with respect to any procedural protections Thomas may have been due under
University policies as to the investigation itself, Thomas does not plead facts establishing
the extent of those protections. Thus, he fails to plead any facts supporting an inference

that Ussery deprived him of those protections through her investigation.

-ll-
III. Substantive Due Process

Thomas asserts that all Defendants violated his substantive due process rights. “Sub-
stantive due process ‘bars certain arbitrary, wrongful government actions regardless of the
fairness of the procedures used to implement them.” Marco Outdoor Advert., Inc. v. Reg'l
Transit Auth, , 489 F.3d 669, 673 n.3 (Sth Cir. 2007) (quoting Zinermon v. Burch, 494 U.S.
113, 125, 110 S.Ct 975, 108 L.Ed.2d 100 (1990)). “To state a viable substantive due pro-
cess claim, ‘the plaintiff must demonstrate that the state official acted with culpability be-
yond mere negligence.” Jd. (quoting McClendon v. City of Columbia, 305 F.3d 314, 325
(Sth Cir. 2002). Only conduct that is so egregious that it “shocks the conscience” is “arbi-
trary in the constitutional sense.” County of Sacramento v. Lewis, 523 U.S. 833, 846, 118
S.Ct. 1708, 140 L.Ed.2d 1043 (1998)

Thomas fails to allege facts regarding Defendants’ conduct that rises to that level. For
most of the Defendants, he alleges few facts of their conduct at all. He alleges only that
Wilkins and Bressler failed to supervise University employees and ensure that proper pro-
cedures were followed. He only alleges that Gregory interviewed the student and permitted
two university employees to sit in on the interview. He alleges only that Cohen and
Dellinger reviewed Ussery’s report and then terminated Thomas over the phone. None of
that conduct is conscience shocking. Jd. (conduct that “shocks the conscience” is that which
“violates the ‘decencies of civilized conduct’”) (quoting Rochin v. California, 342 U.S.
165, 173, 72. S. Ct. 205, 96 L. Ed 183 (1952)).

Thomas makes the most detailed allegations against Ussery. He alleges several exam-
ples of information that Ussery included in her report that purportedly show that Ussery
was biased. But all that Thomas really alleges is that Ussery came to conclusions about the
evidence she found, and that Thomas disagrees with those conclusions. Nothing about
these allegations supports an inference that Ussery deliberately lied or acted with malice
towards Thomas. Thomas fails to plead conduct that shows Ussery violated his substantive

due process rights.

-12-
IV. Qualified Immunity

Defendants assert that they are each entitled to qualified immunity. “The doctrine of
qualified immunity protects government officials from civil damages liability when their
actions could reasonably have been believed to be legal.” Morgan v. Swanson, 659 F.3d
359, 370 (Sth Cir. 2011) (en banc). “[A] plaintiff seeking to defeat qualified immunity must
show: ‘(1) that the official violated a statutory or constitutional right, and (2) that the right
was clearly established at the time of the challenged conduct.’” /d. at 371 (quoting Ashcroft
v. al-Kidd, 563 U.S. 731, 735, 131 S. Ct. 2074, 2080, 179 L. Ed. 2d 1149 (2011)). The
plaintiff's complaint must allege facts that, if true, demonstrate that the defendant violated
his rights by acting in a way that he or she should have known was unlawful. See Behrens
v. Pelletier, 516 U.S. 299, 309, 116 S. Ct. 834, 133 L. Ed. 2d 773 (1996). “Dismissal is
warranted only if it appears that no relief could be granted under any set of facts that could
be proved consistent with the allegations.’” Morin v. Caire, 77 F.3d 116, 120 (Sth Cir.
1996).

The Court has determined that Thomas has stated only one valid constitutional claim:
that Cohen and Dellinger violated his procedural due process rights by terminating him
without first affording him an adequate hearing. Thus, the Court assesses whether they,
and not the other defendants, are entitled to qualified immunity. At the time of Thomas’s
termination, it was clearly established that public employees employed under a contract
had a protected property interest in their employment and that they could not be terminated
without first giving them notice and the opportunity to respond to the charges against them.
See Loudermill, 470 U.S. at 546, 105 S, Ct. 1487; Roth, 408 U.S. 564, at 569-70; 92 S. Ct.
2701; Perry v. Sindermann, 408 U.S. 593, 599, 92 8. Ct. 2694, 33 L. Ed. 2d 570 (1972).
Thomas pleads that he did not have that opportunity to respond. Therefore, Cohen and

Dellinger are not entitled to qualified immunity at this stage.

-13-
VY.  Tortious Interference

Thomas asserts that Ussery tortiously interfered with his employment contract with
the University “by her heavy-handed and biased investigation and her rush to judg-
ment... .” Compl. { 110. Under Mississippi law, to establish a claim for tortious interfer-
ence with a contract a plaint if must show that “(1) that the [defendant’s acts were inten-
tional and willful; (2) that they were calculated to cause damage to the plaintiffs in their
lawful business; (3) that they were done with the unlawful purpose of causing damage and
loss, without right or justifiable cause on the part of the defendant (which constitutes mal-
ice); and (4) that actual damage and loss resulted.” Cenac v. Murry, 609 So.2d 1257, 1268-
69 (Miss. 1992). Additionally, “[t]he plaintiff must prove that an enforceable obligation
existed between the plaintiff and a third party,” and that “the contract would have been
performed but for the alleged interference.” Par Indus., Inc. v. Target Container Co., 708
So. 2d 44, 48 (Miss. 1998)

“[C]onduct related to a legitimate, employment-related objective constitutes justifiable
acts, which cannot “give rise to an inference of malice.” Progressive Cas. Ins. v. All Care,
Inc., 914 So. 2d 214, 219 (Miss. Ct. App. 2005) (quoting Hopewell Enter., Inc. v. Trust-
mark, 680 So.2d 812, 818-19 (Miss. 1996). Ussery’s actions here arose out of the Univer-
sity’s duties under Title IX to investigate the student’s allegations. They were, therefore,
related to a legitimate, employment-related objective, and cannot constitute tortious inter-

ference. That claim is dismissed.

VI. Breach of Contract

Thomas also sues Defendants for breach of contract. Under Mississippi law, to estab-
lish a breach of contract, the plaintiff must show that (1) a valid and binding contract ex-
isted; and (2) the defendant breached it. Bus. Comme’ns, Inc. v. Banks, 90 So.3d 1221,
1224-25 (Miss.2012). Here, Thomas does not allege that a contract existed between him
and any Defendant. Thomas concedes that no such contract exists. The Court previously

. questioned how Thomas could bring a breach of contract action against Defendants.

-14-
Thomas, 2018 WL 6613807, at * 5 fn. 3 (‘For example, Thomas appears to assert a breach
of contract claim against all Defendants, when it is clear that if he has a contract, it would
be only with IHL... .”) Thomas asserts that a claim against the individuals is proper be-
cause the University acts through its employees. That is irrelevant. The Defendants cannot
breach contractual obligations they themselves do not owe. Thomas’s breach of contract

claim is patently without merit.

Conclusion

For these reasons, the Court finds that Thomas has stated but one claim for relief: that
Cohen and Dellinger deprived him of property without due process by terminating him
before giving him an adequate hearing. Thomas has failed to state any other claim. There-
fore, the Defendants’ motion to dismiss is granted in part and denied in part.

+t
SO ORDERED, this, the [9 Gay of May 2019.

deb Yannte

SENIOR U.S. DISTRICT JUDGE

-15-
